 Case 2:15-cv-05228-VBF-JEM Document 166 Filed 06/05/20 Page 1 of 1 Page ID #:1607



 1
                                                                              JS-6
 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   PERRY C. BUTLER,                            )    Case No. CV 15-5228-VBF (JEM)
                                                 )
12                             Plaintiff,        )
                                                 )    JUDGMENT
13               v.                              )
                                                 )
14   COUNTY OF LOS ANGELES, et al.,              )
                                                 )
15                                               )
                               Defendants.       )
16                                               )
17
           Final judgment is hereby entered in favor of all the defendants and against plaintiff
18
     Perry C. Butler. IT IS SO ADJUDGED.
19

20
     Dated: June 5, 2020
21
                                                        VALERIE BAKER FAIRBANK
22                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
